DETAILED ACTION
Status of Application
	This action follows a reply filed on 12/28/2020.  Per the reply, claim 1 has been amended, claims 2-12 have been cancelled, and new claim 19 added.  Accordingly, claims 1 and 13-19 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Original claims 1-18, drawn to a fluorine-containing copolymer, a composition for forming a film and an optical film, are classified in C08F 220/22.
II. New claim 19, drawn to a method for producing a fluorine-containing copolymer, is classified in C08F 8/26.
The inventions of Groups II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product; for example, a fluorine-containing copolymer wherein Y is a crosslinking group other than an acryloyloxy, methacryloyloxy or acryloylamino group.  Further, the product as claimed can be made by another and materially different 
  Restriction for examination purposes as indicated is proper because the inventions of Groups I and II are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
	Claims 1 and 13-18 are allowed. 
Conclusion
This application is in condition for allowance except for the presence of claim 19, directed to an invention non-elected by original presentation of a distinct invention. 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claim(s) or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-07-21